        Case: 1:18-cv-02675-CAB Doc #: 36 Filed: 02/20/20 1 of 3. PageID #: 411




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 BRIAN COFFEY                                )   CASE NO. 1:18-cv-02675
 On behalf of himself and all others         )
 similarly situated,                         )   JUDGE CHRISTOPHER A. BOYKO
                                             )
                Plaintiff,                   )
   v.                                        )
                                             )   NOTICE OF FILING AND
 BUCKEYE SHAKER SQUARE                       )   UNOPPOSED MOTION FOR
 DEVELOPMENT CORPORATION,                    )   ADDITIONAL TIME
 et al.                                      )
           Defendants.                       )

         The attached “Second Amended Proposed Notice to Potential Opt-Ins and

Settlement Class Members,” at Exhibit 1, is respectfully submitted in partial compliance

with the Court’s Order (ECF #35) filed February 14, 2020.

         Plaintiff Brian Coffey and Defendants Buckeye Shaker Square Development

Corporation and John Hopkins respectfully request an extension to February 28, 2020

for submission of a signed Second Amended Settlement Agreement. The receivership

of Buckeye Shaker Square Development Corporation has necessitated changes in the

settlement agreement to properly state the agreement and preserve the availability of

settlement funds. The requested extension will allow the parties to finalize those

changes and obtain signatures on the final document.

         Counsel for Defendants Kenneth Johnson and Garnell Jamison has been

contacted and has stated that he does not oppose the requested extension.
Case: 1:18-cv-02675-CAB Doc #: 36 Filed: 02/20/20 2 of 3. PageID #: 412




                                Respectfully submitted,

                                s/ Scott D. Perlmuter
                                Scott D. Perlmutter (0082856)
                                2012 West 25th Street, Suite 716
                                Cleveland, OH 44113
                                216-308-1522
                                Fax: 888-604-9299
                                scott@tittlelawfirm.com

                                 s/ Thomas A. Downie
                                Thomas A. Downie (0033119)
                                46 Chagrin Falls Plaza #104
                                Chagrin Falls, Ohio 44022
                                440-973-9000
                                tom@chagrinlaw.com

                                Attorneys for Plaintiff

                                s/ Elizabeth A. Crosby
                                BRENT BUCKLEY (0017010)
                                ELIZABETH A. CROSBY (0041433)
                                DAVID L. MOORE (0087253)
                                BUCKLEY KING LPA
                                1400 Fifth Third Center
                                600 Superior Avenue, East
                                Cleveland OH 44114-2652
                                P: (216) 363-1400; Fax: (216) 579-1020
                                buckley@buckleyking.com
                                crosby@buckleyking.com
                                moore@buckleyking.com

                                Attorneys for Defendants John Hopkins and
                                Buckeye Shaker Square Development
                                Corporation




                                   2
     Case: 1:18-cv-02675-CAB Doc #: 36 Filed: 02/20/20 3 of 3. PageID #: 413




                                    PROOF OF SERVICE

       I certify that on February 20, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by operation of the Court’s electronic filing system to all
parties indicated on the electronic filing receipt.

                                            s/ Scott D. Perlmuter
                                            Scott D. Perlmuter (0082856)




                                               3
